UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-QSB [ Ö ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 ECCO ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 87-0469497 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 955 Dairy Ashford, Suite 206 Houston, TX 77079 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (713) 771-5500 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes [ Ö] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer [ ] Accelerated filer [ ]Non-accelerated filer [Ö ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ Ö ] 9,048,003 shares of the registrant’s Common Stock were outstanding as of May 1, 2007. Transitional Small Business Disclosure Format (check one): Yes [ ] No [ Ö] TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Controls and Procedures 11 PART II—OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. ECCO ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 ASSETS CURRENT ASSETS Cash and cash equivalents $821 $1,512 Prepaid expenses 2,100 - Total current assets 2,921 1,512 PROPERTY and EQUIPMENT Oil and gas properties, using full cost accounting 945,152 945,152 Equipment 8,039 8,039 Less accumulated depletion and depreciation (210,614) (164,252) Total property and equipment 742,577 788,939 OTHER ASSETS Deposits 2,340 2,340 TOTAL ASSETS $747,838 $792,791 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable-trade $17,172 $18,897 Accounts payable-related parties 196,324 146,456 Accrued expenses 2,500 10,000 Current maturities of long-term debt 41,738 81,387 Total current liabilities 257,734 256,740 LONG-TERM LIABILITIES Asset retirement obligation 42,564 41,400 TOTAL LIABILITIES 300,298 298,140 SHAREHOLDERS’ EQUITY Preferred stock, $.001 par value; 10,000,000 shares authorized, 100,000 shares issued and outstanding 100 100 Common stock, $.001 par value; 75,000,000 shares authorized, 9,047,997 shares issued and outstanding 9,048 9,048 Additional paid-in-capital 893,494 874,223 Retained deficit (455,102) (388,720) Total shareholders’ equity 447,540 494,651 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $747,838 $792,791 3 ECCO ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 REVENUE $116,935 $105,707 $244,893 $250,315 OPERATING EXPENSES General and administrative expenses 70,749 163,937 169,143 258,318 Depreciation and depletion 22,165 21,388 48,241 47,081 Lease operating expenses 20,446 16,637 40,642 33,572 Total operating expenses 113,360 201,962 258,026 338,971 Net operating profit (loss) 3,575 (96,255) (13,133) (88,656) OTHER INCOME (EXPENSE) Interest expense (9,300) (11,189) (18,919) (15,157) Loss from discontinued operations (34,330) - (34,330) - Net loss $(40,055) $(107,444) $(66,382) $(103,813) Basic and diluted net loss per share $(0.00) $(0.01) $(0.01) $(0.01) Weighted average shares outstanding 9,047,997 9,102,419 9,047,997 8,977,776 4 ECCO ENERGY CORP. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY Six Months Ended June 30, 2007 (Unaudited) Preferred Shares Common Shares Preferred Stock Common Stock Additional Paid in Capital Retained Deficit Total Balances, December 31, 2006 100,000 9,047,997 $100 $9,048 $ 874,223 $(388,720) $494,651 Additional capital from sale of subsidiary 19,271 19,271 Net loss (66,382) (66,382) Balances, June 30, 2007 100,000 9,047,997 $100 $9,048 $ 893,494 $(455,102) $447,540 ECCO ENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $(66,382) $(103,813) Adjustments to reconcile net loss to netcash provided by (used in) operating activities: Stock issued for services - 37,000 Depreciation, depletion and amortization 47,077 47,080 ARO accretion expense 1,164 - Changes in assets and liabilities Accounts receivable (863) - Inventory (12,764) - Prepaid expenses and other current assets (2,100) 3,720 Accounts payable (36,607) 11,142 Accrued liabilities (7,500) (11,098) Net cash provided by(used in) operating activities (77,975) (15,969) Cash flows from investing activities: Project costs (22,067) - Purchase of equipment (15,000) - Investment in oil and gas properties - (12,619) Net cash used in investing activities (37,067) (12,619) Cash flows from financing activities: Proceeds from sale of common stock - 90,000 Purchase and cancellation of common stock - (37,000) Borrowings on debt 50,000 - Advances-related parties 154,000 17,369 Payments made on related party advances (50,000) - Payments made on long term debt (39,649) (42,251) Payments made on capital lease obligation - (980) Net cash provided byfinancing activities 114,351 27,138 Net increase in cash and cash equivalents (691) (1,450) Cash and cash equivalents, at beginning of period 1,512 3,523 Cash and cash equivalents, at end of period $821 $2,073 Supplemental operating cash flow information: Interest paid $18,919 $15,157 Income taxes paid $- $- Supplemental noncash financing information: Additional capital from sale of subsidiary $19,271 $- ECCO ENERGY CORP. NOTES TO FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited interim financial statements of ECCO Energy Corp. (“ECCE”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in ECCE’s Annual Report filed with the SEC on Form-10KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2006 as reported in the Form 10-KSB have been omitted. 2.MANAGEMENT’S FINANCING PLANS Since inception, ECCE’s working capital needs have been met through operating activities and from financings and loans from its principal shareholder, Sam Skipper and related entities. ECCE anticipates that additional financings and loans may be required to sustain operations in the future. Accordingly, should additional resources be required in 2007, Sam Skipper has committed to provide such additional sources of working capital and financing as necessary to meet the working capital requirements for 2007. 3.DISCONTINUED OPERATIONS On June 29, 2007, ECCE entered into a Purchase and Sale Agreement with Saber Energy Corp., a privately held company controlled by ECCE’s President, Sam Skipper, for all of the issued and outstanding common stock of ECCO Biofuels, Inc., as well as the assumption of all payables and receivables of ECCO Biofuels, Inc. as of June 30, 2007 in exchange for 250,000 shares of restricted common stock of Saber Energy, which represents less than 1% of the issued and outstanding common stock of Saber Energy. ECCE attributed no value to its investment in Saber Energy on the date of the transaction.Additional capital from the sale of ECCO Biofuels of $19,271 was recorded as additional paid in capital as a result of the difference between assets transferred and liabilities assumed by Saber Energy. The revenue and expenses incurred by ECCO Biofuels, Inc. for the six months ended June 30, 2007 are reflected on the financial statements of ECCE as loss from discontinued operations. ECCO BIOFUELS, INC. STATEMENT OF OPERATIONS For The Six Months Ended June 30, 2007 (Unaudited) REVENUE $4,506 EXPENSES Total operating expenses 38,836 Net operating loss $(34,330) 4. SUBSEQUENT EVENTS During May 2006, we entered into two separate purchase and sale agreements, which we intended to close during 2007, as follows: (i) Ronald E. Reece M.D. Revocable Trust of 2000; and (ii) Wild Tree Enterprises to acquire its 11% working interest in the E.C. Wilson and Wilson State Tract Leases. We did not close these agreements and during the six-month period ended June 30, 2007, we deemed null and void such agreements and re-negotiated their respective terms and provisions as disclosed below. On August 1, 2007, ECCE purchased a 20% working interest in the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas from Ronald E. Reece M.D. Revocable Trust of 2000 as outlined in the Assignment, Conveyance and Bill of Sale (the Agreement) dated August 1, 2007 with an effective date of February 1, 2006 for the issuance of 141,750 shares of our restricted common stock valued at $36,855 based on a share price of $.26 and a promissory note in the principal amount of $205,548 payable in one lump sum payment on or before July 31, 2008 and interest at the rate of seven (7%) per annum payable in monthly installments on the last day of each month with the first installment due on August 31, 2007. The net working interest on the 20% working interest purchased from Ronald E. Reece M.D. Revocable Trust of 2000 from February 1, 2006 to June 30, 2007 in the amount of $166,084 reduces the cost basis, whereas, the asset retirement obligation of $12,337 at June 30, 2007 increases the cost basis resulting in a net acquisition basis for the property of $88,656. On August 1, 2007, Wild Tree Enterprises agreed to allow ECCE. to retain its 11% net working interest in the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas from February 1, 2006 to June 30, 2007 in the amount of $91,346 for the issuance of 110,000 shares of our restricted common stock as outlined in the Mutual Release (the Release) dated August 1, 2007.The common shares were valued at $28,600 based on a share price of $0.26 and additional paid in capital of $62,746, as a result of the difference between the share value and retained net working interest. Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations. The statements included or incorporated by reference in this Quarterly Report, other than statements of historical fact, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Act of 1934, as amended. In some cases, you can identify forward-looking statements by the words “anticipate,” “estimate,” “expect,” “objective,” “projection,” “forecast,” “goal,” and similar expressions. Such forward-looking statements include, without limitation, the statements herein and therein regarding the timing of future events regarding the operations of the Company and its subsidiaries. Although the Company believes that the expectations reflected in these forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct. The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of many factors including without limitation the following risk factors: - the cyclical nature of the natural gas and oil industries - our ability to obtain additional financing - our ability to successfully and profitably find, produce and market oil and natural gas - uncertainties associated with the United States and worldwide economies - substantial competition from larger companies - the loss of key personnel - operating interruptions (including leaks, explosions and lack of rig availability) ECCO Energy Corp. We are an independent oil and gas company actively engaged in oil and gas development, exploration and production with properties and operational focus in the Gulf Coast Region. Our strategy is to grow our asset base by purchasing producing assets at a discount to reserve value, increasing the production rate of reserves, and converting proved developed non-producing reserves to proved developed producing reserves. Acquisitions to date have provided producing assets. Our principal assets are oil and gas properties, including a 69% working interest in the Wilson properties. Our shares of common stock are traded on the Over-the-Counter Bulletin Board. On March 14, 2007, we changed our trading symbol to: ECCE.OB. During May 2006, we entered into two separate purchase and sale agreements, which we intended to close during 2007, as follows: (i) Ronald E. Reece M.D. Revocable Trust of 2000; and (ii) Wild Tree Enterprises to acquire its 11% working interest in the E.C. Wilson and Wilson State Tract Leases. We did not close these agreements and during the six-month period ended June 30, 2007, we deemed null and void such agreements and re-negotiated their respective terms and provisions as disclosed below. Reece Revocable Trust On August 1, 2007, with an effective date of February 1, 2006, we entered into a purchase and sale agreement (the “Agreement”) with Ronald B. Reece M.D., Trustee of the Ronald B. Reece M.D. Revocable Trust of 2000 (“Reece Revocable Trust”). In accordance with the terms and provisions of the Agreement: (i) we acquired from the Reece Revocable Trust a 20% working interest in the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas; (ii) we issued to the Reece Revocable Trust an aggregate of 141,750 shares of our restricted Common Stock at $0.26 per share representing an aggregate value of approximately $36,855; and (iii) we issued to the Reece Revocable Trust a promissory note in the principal amount of $205,548 payable in one lump sum payment on or before July 31, 2008 with interest accruing at the rate of 7% per annum payable in monthly installments on the last day of each month with the first installment due on August 31, 2007. See “—MATERIAL COMMITMENTS AND FUNDING”. Wild Tree Enterprises On August 1, 2007, we entered into a mutual release (the “Release”) with Dr. Harold Crook and Wild Tree Enterprises (collectively, “Wild Tree”). In accordance with the terms and provisions of the Release: (i) Wild Tree agreed to allow us to retain our 11% net working interest in the E.C. Wilson and Wilson State Tract Leases located in Nueces County, Texas from February 1, 2006 to June 30, 2007; (ii) Wild Tree agreed to allow us to retain the proceeds received by us from our 11% net working interest in the approximate amount of $91,346; (iii) we agreed to issue to Wild Tree an aggregate of 110,000 shares of our restricted Common Stock; and (iv) we and Wild Tree agreed to mutually release one another from any and all past claims, demands, obligations, actions, cause of action, rights, damages of any nature. ECCO Biofuels, Inc. ECCO Biofuels, Inc. ("ECCO Biofuels") is our wholly-owned subsidiary and was formed to offer plant operators the option of financing 100% of the construction of biodiesel plants. On June 27, 2007, we entered into that certain letter of intent (the “Letter of Intent”) with Saber Energy Corp., a Texas corporation (“Saber Energy”) a privately held company controlled by ECCE’s President, Sam Skipper,pursuant to which we would sell all of the total issued and outstanding shares of ECCO Biofuels. After completion of satisfactory due diligence and conditions precedent, we entered into a stock purchase agreement dated June 29, 2007 (the “Stock Purchase Agreement”). In accordance with the terms and provisions of the Stock Purchase Agreement: (i) we agreed to sell 1,000 shares of the common stock of ECCO Biofuels, which comprises all of the total issued and outstanding shares of ECCO Biofuels; and (ii) Saber Energy agreed to issue to us an aggregate of 250,000 shares of restricted common stock of Saber Energy and to assume all of the liabilities of ECCO Biofuels. As of the date of this Quarterly Report, we hold of record the 250,000 shares of common stock of Saber Energy. Our Board of Directors, by unanimous written consent, approved the consummation of the Stock Purchase Agreement. The Board of Directors engaged in a thorough analysis of the sale of its wholly-owned subsidiary, ECCO Biofuels including, but not limited to: (i) maximization of shareholder value relating to the stock Purchase Agreement in comparison with potential shareholder value relating to alternative business strategies retaining ECCO Biofuels; (ii) the process conducted in seeking potential buyers and analysis pertaining to reasonableness of providing equal or greater value to us; and (iii) review of our financial condition, results of operations and business and earning prospects.Even though the alternative fuel industry is increasing, our Board’s evaluation concluded that we would be required to spend significant employee resources and money to grow the business operations of ECCO Biofuels, therefore, our Board determined that it was in the best interests of the company and its shareholders to concentrate on its core business on the exploration and development of oil and gas properties. RESULTS OF OPERATIONS We have incurred recurring losses to date. Over the next twelve months our strategy is to grow our asset base by acquiring producing properties and investing in working interests in non-operated properties. In addition, we plan to use innovative and sound engineering principles to enhance existing production. We will acquire operated as well as non-operated properties that meet or exceed our rate of return criteria. For acquisitions of properties with additional development, exploitation and exploration potential, our focus has been on acquiring operated properties so that we can better control the timing and implementation of capital spending. We will sell properties when management is of the opinion that the sale price realized will provide an above average rate of return for the property or when the property no longer matches the profile of properties we desire to own. The execution of our growth strategy is dependent on a number of factors including oil and gas prices, the availability of oil and gas properties that meet our economic criteria and the availability of funds on terms that are acceptable to us, if at all. There is no assurance that these factors will occur. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. Since inception, ECCE’s working capital needs have been met through operating activities and from financings and loans from its principal shareholder, Sam Skipper and related entities. ECCE anticipates that additional financings and loans may be required to sustain operations in the future. Accordingly, should additional resources be required in 2007, Sam Skipper has committed to provide such additional sources of working capital and financing as necessary to meet the working capital requirements for 2007. Six Months Ended June 30, 2007 Compared to Six Months Ended June 30, 2006 Our net loss for the six months ended June 30, 2007 was $66,382 compared to a net loss of $103,813 for the six months ended June 30, 2006 (a decrease of $37,431). For the six months ended June 30, 2007, we generated revenue of $244,893 compared to revenue of $250,315 generated for the six months ended June 30, 2006,(a decrease of $5,422). The decrease in revenues for the six months ended June 30, 2007 compared to the six months ended June 30, 2006 was affected by the volume and price we received for the sale of our gas and oil production. For the six months ended June 30, 2007, we sold an additional 1,068 Mcf of gas at an average price of $7.19 per Mcf and an average price increase of $0.23 per Mcf and 331 less barrels of oil at an average price of $53.59 per barrel plus an average price decrease of $4.33 per bbl resulting in an decrease in revenue of $5,422. For the six months ended June 30, 2007, we incurred operating expenses of $258,026 compared to $338,971 incurred for the six months ended June 30, 2006 (a decrease of $80,945). These operating expenses incurred for the six months ended June 30, 2007 consisted of: (i) salaries and compensation expense of $109,678 (2006: $140,660); (ii) professional and consulting fees of $18,640 (2006: $75,623); (iii) depreciation and depletion of $48,241 (2006: $47,081); (iv) general and administrative expenses of $40,825 (2006: $42,035); and (v) lease operating expenses of $40,642 (2006: $33,572). Salaries and compensation expenses, professional and consulting fees, and general and administrative expenses incurred for the six months ended June 30, 2007 decreased, respectively, primarily due to a decrease in salaries of $30,982 associated with the issuance of preferred stock as compensation, expenses of $1,210 and consulting fees of $46,819 paid to a reserve engineer and $10,000 paid to two consultants during the six months ended June 30, 2006. Depreciation and depletion of oil and gas properties increased by $1,160 for the six months ended June 30, 2007 primarily due to an increase in gas production (1,068 Mcf) offset by a decrease in oil production (331 bbl). Our lease operating expenses increased $7,070 during the six months ended June 30, 2007 primarily attributable to an increase in compressor rental. Interest expense of $18,919 (2006: $15,157) also increased for the six months ended June 30, 2007 due to the addition of interest expense for advances for production revenues pending completion of the Reece and Wild Tree working interests in the Wilson properties off-set by a decrease in interest expense on long-term debt. Other expenses increased $34,330 for the six months ended June 30, 2007 associated with the loss from discontinued operations of ECCO Biofuels, Inc. Three-Month Period Ended June 30, 2007 Compared to Three-Month Period Ended June 30, 2006 Our net loss for the three month period ended June 30, 2007 was $40,055 compared to a net loss of $107,444 for the three month period ended June 30, 2006 (a decrease of $67,389). For the three month period ended June 30, 2007, we generated revenue of $116,935 compared to revenue of $105,707 generated for the three month period ended June 30, 2006 (an increase of $11,228). The increase in revenues for the three month period ended June 30, 2007 compared to the three month period ended June 30, 2006 was affected by the increase in volume and price we received for the sale of our gas and oil production. For the three month period ended June 30, 2007, we incurred operating expenses of $113,360 compared to $201,962 incurred for the three month period ended June 30, 2006 (a decrease of $88,602). These operating expenses incurred for the three month period ended June 30, 2007 consisted of: (i) salaries and compensation expense of $54,395 (2006: $104,020); (ii) professional and consulting fees of $11,310 (2006: $40,185); (iii) depreciation and depletion of $22,165 (2006: $21,388); (iv) general and administrative expenses of $5,044 (2006: $19,732); and (v) lease operating expenses of $20,446 (2006: $16,637). Interest expense of $9,300 (2006: $11,189) decreased for the three month period ended June 30, 2007. Other expenses increased $34,330 for the three month period ended June 30, 2007 associated with the loss from discontinued operations of ECCO Biofuels, Inc. LIQUIDITY AND CAPITAL RESOURCES Six Month Period Ended June 30, 2007 At June 30, 2007, our current assets were $2,921and our current liabilities were $257,734, which resulted in a working capital deficiency of $254,813. At June 30, 2007, our total assets were $747,838 consisting of: (i) $821 in cash and cash equivalents; (ii) $2,100 in prepaid expenses; (iii) $945,152 in oil and gas properties and $8,039 in equipment less accumulated depletion and depreciation of $210,614; and (iv) deposits of $2,340. The slight decrease in total assets during the six-month period ended June 30, 2007 from fiscal year ended December 31, 2006 was primarily due to the increase in accumulated depletion of oil and gas properties. At June 30, 2007, our total liabilities were comprised of: (i) $17,172 in accounts payable-trade; (ii) $196,324 in accounts payable – related parties; (iii) $2,500 in accrued expenses (iv) $41,738 in current maturities of long-term debt; and (v) $42,564 in asset retirement obligation.The slight decrease in total liabilities during the six-month period ended June 30, 2007 from fiscal year ended December 31, 2006 as primarily due to the decrease in accrued expenses. Stockholders’ equity decreased from $494,651 for fiscal year ended December 31, 2006 to $447,540 for the six-month period ended June 30, 2007. Our working capital deficiency to date has been funded by advances from Samurai Operating Company, a related party.Over the next twelve months, we plan to extinguish our long-term debt and secure financing from officers or from stockholders to close the acquisition of the Reece and Wild Tree working interests in the Wilson properties. Cash Flows During the six months ended June 30, 2007, net cash decreased by $691 consisting of $114,351 provided by financing activities offset by $77,975 used in operations and $37,067 used in investing activities. Cash Flows from Operating Activities The change in net cash flows used in operating activities for the six months ended June 30, 2007 was affected by a reduction in accounts payable related to joint interest billings andother payables of $36,607 and the release of current assets and liabilities related to the sale of ECCO Biofuels, Inc.Comparatively, the six months ended June 30, 2006 was affected primarily by the consulting fees of $46,819 paid to a reserve engineer and $10,000 paid to two consultants. Cash Flows from Operating Activities Cash flows used in investing activities for the six months ended June 30, 2007 included assets transferred in connection with the sale of Ecco Biofuels, Inc. Cash Flows from Financing Activities We have financed some of our operations from the issuance of equity and debt instruments. For the six months ended June 30, 2007, net cash flows provided by financing activities was $114,351, pertaining to net advances of $154,000 from related parties, offset by payments of $39,649 on long term debt.Comparatively, net cash flows provided by financing activities were $27,138 for the six months ended June 30, 2006, pertaining primarily to proceeds received from the sale of our common stock $90,000 and $17,369 advances-related parties offset by payments of $42,251 on long term debt, purchase and cancellation of common stock of $37,000 and $980 for payments made on a capital lease obligation. We expect that working capital requirements will continue to be funded through a combination of our future revenues, existing funds and further issuances of securities. Our working capital requirements are expected to increase in line with the growth of our business. Since inception, our working capital needs have been met through operating activities and from financings and loans from our President/Chief Executive Officer, Sam Skipper, and related entities. We anticipate that additional financings and loans may be required to sustain operations in the future. Accordingly, should additional resources be required in 2007, Mr. Skipper has committed to provide such additional sources of working capital and financing as necessary to meet the working capital requirements for 2007. MATERIAL COMMITMENTS AND FUNDING A material commitment for us during fiscal year 2007 relates to the terms and provisions of the Agreement pursuant to which we issued to the Reece Revocable Trust a promissory note in the principal amount of $205,548 payable in one lump sum payment on or before July 31, 2008 with interest accruing at the rate of 7% per annum payable in monthly installments on the last day of each month with the first installment due on August 31, 2007. Existing working capital, future revenues, further advances and debt instruments, and anticipated cash flow are expected to be adequate to fund our operations over the next twelve months. Generally, we have financed operations to date through generation of revenues from operations and with proceeds from the private placement of equity and debt instruments and funding from related parties. Management anticipates additional increases in operating expenses and capital expenditures relating to: (i) oil and gas operating properties; (ii) possible drilling initiatives on current properties and future properties; and (iii) future property acquisitions. We intend to fund these expenses with further issuances of securities, and debt issuances. Thereafter, we expect we will need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. Item 3.Controls and Procedures. We maintain “disclosure controls and procedures” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended (the “exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including Samuel Skipper, our Chief Executive Officer, and John Vise, our Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. An evaluation was conducted under the supervision and with the participation of our management, including our Chief Executive Officer and our Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as June 30, 2007. The evaluation of our disclosure controls and procedures included a review of the disclosure controls’ and procedures’ objectives, design, implementation and the effect of the controls and procedures on the information generated for use in this report. In the course of our evaluation, we sought to identify data errors, control problems or acts of fraud and to confirm the appropriate corrective actions, if any, including process improvement, were being undertaken.Based on that evaluation, Messrs. Skipper and Vise concluded that our disclosure controls and procedures were effective as of such date to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms. Such officers also confirm that there was no change in our internal control over financial reporting during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II—OTHER INFORMATION Item 1.Legal Proceedings. As of the date of this Quarterly Report, we are not a party to any litigation. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. Exhibit Number Description 10.1 Purchase and Sale Agreement dated June 30, 2007 between ECCO Energy Corp. and Saber Energy Corp. 31.1 Certification of President pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certifications pursuant to Securities Exchange Act of 1934 Rule 13a-14(b) or 15d-14(b) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ECCO ENERGY CORP. Date:August 14, 2007 By: /s/Samuel M. Skipper Samuel M. Skipper Title:President and CEO Date:August 14, 2007 By: /s/John Vise John Vise Title:Cheif Financial Officer
